UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 1, 2011 Date of Report (Date of earliest event reported) NYSE Euronext (Exact name of registrant as specified in its charter) Delaware 001-33392 20-5110848 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11 Wall Street New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 656-3000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On April 1, 2011, NYSE Euronext issued a press release in response to an unsolicited proposal from Nasdaq OMX Group, Inc. and IntercontinentalExchange Inc. to acquire all outstanding shares of NYSE Euronext. A copy of the press release is attached as Exhibit 99.1 to this report and incorporated herein by reference. Also on April 1, 2011, Duncan Niederauer, Chief Executive Officer of NYSE Euronext, sent an email to NYSE Euronext employees that contained information related to the business combination with Deutshce Börse. An excerpt from the email is attached as Exhibit 99.2 to this report and incorporated herein by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit Number Description Press release entitled NYSE Euronext to Review Unsolicited Proposal from Nasdaq OMX Group, Inc. and IntercontinentalExchange, Inc; Shareholders Advised to Take No Action Pending Review, dated April 1, 2011 (solely furnished and not filed for purposes of Item 8.01). Excerpt from email from Duncan Niederauer, Chief Executive Officer of NYSE Euronext, to employees of NYSE Euronext, dated April 1, 2011 (solely furnished and not filed for purposes of Item 8.01). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NYSE Euronext Dated: April 1, 2011 By: /s/ Janet L. McGinness Name: Janet L. McGinness Title: Senior Vice President & Corporate Secretary Exhibit Index Exhibit Number Description Press release entitled NYSE Euronext to Review Unsolicited Proposal from Nasdaq OMX Group, Inc. and IntercontinentalExchange, Inc; Shareholders Advised to Take No Action Pending Review, dated April 1, 2011 (solely furnished and not filed for purposes of Item 8.01). Excerpt from email from Duncan Niederauer, Chief Executive Officer of NYSE Euronext, to employees of NYSE Euronext, dated April 1, 2011 (solely furnished and not filed for purposes of Item 8.01).
